DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits in page 3 of the remarks: 
With respect to independent claim 1, Applicant respectfully submits that Ikeda and Basirat, whether take individually or in combination, fail to disclose or render obvious the claimed combination including at least the claim feature of "the first antenna is located or extends in a range in which a horizontal distance from a voltage minimum point of the standing wave ... generated in the second antenna is set within one-eighth a wavelength of the standing wave." (emphasis added.)

Examiner respectfully disagrees in view of the 35 USC 112(b) rejection as follows. (Scope of last clause of claim 1 cannot be ascertained.)
Applicant further contends in page 3 of the remarks, regarding the instant invention, that “when the frequency is 1900 Mhz in the PCS band, the wavelength λ is about 157.7mm, and λ/8 becomes about 19.7mm.” 
MPEP 2111.01(II) states "[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).

However, merely pieces of the invention have been claimed. 
Absent specific structural limitations recited to clearly discern the invention, prior art reads well on the breadth of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 8-11 and 13 are rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Ikeda” (US 2008/0117111). 
Claim 1: As best understood, Ikeda discloses an antenna device comprising:
a common case 10 (Figs. 2-5); and

wherein the second antenna 31-3a has a plate shape and is located above the first antenna 31-3b, and 
 wherein the first antenna 31-3b is located or extends in a range in which a horizontal distance from a voltage minimum point of a standing wave, generated in the second antenna, is set within one-eighth a wavelength of the standing wave (see Fig. 38 and [¶ 58]).
(Although “one-eighth a wavelength of the standing wave” isn’t explicitly discussed by Ikeda, such a length would be obvious to a skilled artisan as a design choice for antenna operation in desired frequencies, and to obtain a low-profile antenna device; ¶ [0007] of Ikeda. A skilled artisan would further appreciate that a very small antenna having a length 0.03 λ, as disclosed by Ikeda in ¶ [0058], is “set within one-eighth a wavelength of a standing wave”, i.e., any electrical length smaller than one-eighth a wavelength is deemed to be “set within” the one-eight wavelength.
Nevertheless, the courts have held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).)

Claim 3: As best understood, Ikeda discloses the antenna device according to claim 1, wherein the second antenna 31-3a has a first plate-shaped part located above the first antenna, wherein the first antenna 31-3b is located below a center part of the first plate-shaped part (see Fig. 38), and wherein a length of the first plate-shaped part is an odd multiple of one-half a wavelength of the frequency band of the first antenna (see [¶ 58] and [¶ 102]).



Claim 9: Ikeda discloses the antenna device according to claim 8, wherein the helical element is wound helically and elliptically when viewed from a winding axis direction of the helical element (see Fig. 38).

Claim 10: Ikeda discloses the antenna device according to claim 1, further comprising a base 20 (Fig. 4) that defines a storage space of the first and second antennas together with the case, wherein the first antenna has a portion substantially vertical to the base (see Figs. 4 and 38).

Claim 11: Ikeda discloses the antenna device according claim 1, wherein the first antenna is a TEL antenna, and the second antenna is an AM/FM antenna [¶ 102]. 

Claim 13: Ikeda discloses the antenna device according to claim 1, wherein the second antenna has 31-3a (Fig. 38) a first plate-shaped part located above the first antenna, wherein the first antenna 31-3b is located below a center part of the first plate-shaped part of the second antenna, and wherein a whole length of the second antenna is an odd multiple of one-half a wavelength (0.03 λ, [¶ 58]) of the frequency band of the first antenna (see also [¶ 102]). 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Basirat” (US 9431705) in view of “Jo” (US 7079079). 
Claim 1: As best understood, Basirat discloses an antenna device comprising:
a common case 4 (Fig. 1; “mobile phone”),
a first antenna 2 and a second antenna 3 provided in the common case 4, 

Basirat fails to expressly teach wherein the first antenna is located or extends in a range in which a horizontal distance from a voltage minimum point of a standing wave, generated in the second antenna, is set within one-eighth a wavelength of the standing wave.
However, Basirat teaches “The first radiator element is arranged to feed the second radiator element by radiating energy.” (Abstract) 
Basirat further teaches “The invention may also provide the advantage that the antenna is implemented in a space-saving way in an electronic device.” (col. 1, ll. 34-36)
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (Col. 1, second paragraph)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Basirat’s antenna device such that wherein the first antenna is located or extends in a range in which a horizontal distance from a voltage minimum point of a standing wave, generated in the second antenna, is set within one-eighth a wavelength of the standing wave, in order to facilitate coupling between the two antennas in a space-saving way and obtain tuned antenna operational parameters. 

Claim 11: Basirat discloses the antenna device according claim 1, wherein the first antenna is a WiFi antenna, and the second antenna is an AM/FM antenna (col. 5, ll. 15-28).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/HASAN ISLAM/Primary Examiner, Art Unit 2845